Case 20-10343-LSS Doc 2323-2 Filed 03/05/21 Pagei1iof5

Schedule 2

Amended and Superseded Claims
Case 20-10343-LSS Doc 2323-2 Filed 03/05/21 Page 2of5

First Omnibus Objection (Non-Substantive)
Schedule 2 - Amended and Superseded Claims

AMENDED CLAIM TO BE DISALLOWED

 

SURVIVING CLAIM

 

 

 

 

Reason: Amended Claim

 

DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM# CLAIM AMOUNT
| 2CIMPLE, INC I1920 0 Boy Scculs of America C343-426 $ 2,500.00) 2CIMPLE, INC I1920 00 Bay Scculs of America 343-438 $ 2,500.00
CO FAIR HARBOR 20-10343(L33) COFAIR HARBOR 20-10343 (L338)
CAPITAL LLC CAPITAL LLC
ATTN: ¥ICTOR KNOX ATTN: VICTOR KNOX
P.O. BOX 237037 P.O. BOX 237037
NEW YORK, N¥ 10023 NEW YORK, NY 10023
Reason: Amended Claim
2 CLAIM [13] REDACTED OO2820 Ddaware BSA, LLC 342-13 $ | ,000,000.007REDACTED CLAIM 344 OO2820 Boy Scculs of America 343-384 $ 10,000,000.00
PER COURT ORDER, DKT 20-10342 (L353) ADDRESS REDACTED 20-10343 (L338)
72
ADDRESS REDACTED
Reason: Amended Claim
3 ELEANOR MORRISON 10320 Boy Scculs of America 343-1914 Undetermined*] ELEANOR MORRISON IvO420 0 Bay Scculs of America 343-2181 Undetermined*
CO BOY SCOUTS OF 20-10343 (L338) ClO BOY SCOUTS OF 20-10343 (L338)
AMER ICA AMERICA
ATTN: CHASE KOONTZ ATTN: CHASE KOONTZ
1325 W WALNUT HILL 1325 W WALNUT HILL
LN LN
IRVING, TX 75015 IRWING, TX 75015
Reason: Amended Claim
4 FRANK D TSURU 108/20 0 Boy Scouts of America C343. 1865 Undetermined*] FRANK D TSURU 108200 Boy Scouts of America 343-1960 Undetermi ned*
CO BOY SCOUTS OF 20-10343 (L338) ClO BOY SCOUTS OF 20-10343 (L338)
AMER ICA AMERICA
ATTN: CHASE KOONTZ ATTN: CHASE KOONTZ
1325 W WALNUT HILL 1325 W WALNUT HILL
LN LN
IRVING, TX 75015 IRWING, TX 75015

 

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and
Approving Special Ne veing and Confidensialip Procedures, and (TT) Granting Related Retief [Docket No. 274].

* Indicates claim contains unliquidated andor undetermined amounts

Page | of 4
Case 20-10343-LSS Doc 2323-2 Filed 03/05/21 Page 3of5

First Omnibus Objection (Non-Substantive)
Schedule 2 - Amended and Superseded Claims

AMENDED CLAIM TO BE DISALLOWED SURVIVING CLAIM

 

 

 

 

 

Reason: Amended Claim

 

DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM# CLAIM AMOUNT

5 GLENN 4 ADAMS 108/20 0 Boy Scouts of America C343. 1925 Undetermined*] GLENN 4 ADAMS 104200 Boy Scouts of America (343-2176 Undetermi ned*

CO BOY SCOUTS OF 20-10343(L33) ClO BOY SCOUTS OF 20-10343 (L338)

AMER ICA AMERICA

ATTN: CHASE KOONTZ ATTN: CHASE KOONTZ

1325 W WALNUT HILL 1325 W WALNUT HILL

LN LN

IRVING, TX 75015 IRWING, TX 75015

Reason: Amended Claim

INDIANA DEPARTMENT 03/0220 Boy Scculs of America 343-10 $ 10,5587 INDIANA DEPARTMENT 032420 Boy Scculs of America 343-35 $ 1,039.72

OF REVENUE 20-10343 (L338) OF REVENUE 20-10343 (L338)

ATTN: STEPHANIE ATTN: STEPHANIE

WILLIAMS WILLIAMS

100 N SENATE AVE, N240 100 N SENATE 4 VE, N240

MS 108 MS 108

INDIANAPOLIS, IN 46204 INDIANAPOLIS, IN 46204

Reason: Amended Claim

JEFFREY A HWAY 10220 Boy Sccuts of America 343-1681 $12,915. 00/IEFFREY AH WAY [WO#20 0 Bay Scculs of America 343-2824 $ 16,807.00

CO CHILLY DOGS SLED 20-10343 (L338) CO CHILLY DOGS SLED 20-10343 (L338)

DOG KENNEL DOG KENNEL

1557 ESTERBERGRD 1557 ESTERBERGRD

BLY, MNS55731 BLY, MNS55731

Reason: Amended Claim

JOHN C CUSHMAN III 10320 Boy Scculs of America C343. 1882 Un determin ed*] JOHN C CUSHMAN III IvO420 0 Bay Scculs of America 343-2188 Undetermined*

CO BOY SCOUTS OF 20-10343 (L338) ClO BOY SCOUTS OF 20-10343 (L338)

AMER ICA AMERICA

ATTN: CHASE KOONTZ ATTN: CHASE KOONTZ

1325 W WALNUT HILL 1325 W WALNUT HILL

LN LN

IRVING, TX 75015 IRWING, TX 75015

 

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and
Approving Special Ne veing and Confidensialip Procedures, and (TT) Granting Related Retief [Docket No. 274].

* Indicates claim contains unliquidated andor undetermined amounts

Page ? of 4
Case 20-10343-LSS Doc 2323-2 Filed 03/05/21 Page 4of5

First Omnibus Objection (Non-Substantive)
Schedule 2 - Amended and Superseded Claims

AMENDED CLAIM TO BE DISALLOWED

 

SURVIVING CLAIM

 

 

 

 

DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM# CLAIM AMOUNT
9 RAYMOND E GALLISON IH#2000 Boy Scculs of America 0343-422 Undetermined* | RAYMOND E GALLISON 1/2920 0 Bay Scculs of America 343-1081 Undetermined*
JR 20-10343(L33) JR 20-10343 (L338)
ADDRESS REDACTED ADDRESS REDACTED
Reason: Amended Claim
10 STATE OF WYOMING, 030820 Boy Scculs of America 343-15 $247. 98)STATE OF WYOMING OVl420 Boy Scouis of America 343-5] Undetermined*
DEPARTMENT OF 20-10343 (L338) DEPT OF REVENUE 20-10343 (L338)
REVENUE ATTN: DONNA
ATTN: DONNA CAMPBELL
CAMPBELL EXCISE TAX DIV
122 W 25TH ST 122 W 25TH ST
CHEYENNE, WY 82002- CHEYENNE, WY 82002-
oid olla
Reason: Amended Claim
I] TANYA ACKER 108/20 0 Boy Scouts of America C343. 1919 Undetermined*] TANYA ACKER 104200 Boy Scouts of America 343-2 174 Undetermi ned*
CO BOY SCOUTS OF 20-10343 (L338) ClO BOY SCOUTS OF 20-10343 (L338)
AMER ICA AMERICA
ATTN: CHASE KOONTZ ATTN: CHASE KOONTZ
1325 W WALNUT HILL 1325 W WALNUT HILL
LN LN
IRVING, TX 75015 IRWING, TX 75015
Reason: Amended Claim
12 TARGET CREATIVE IWIW20 Boy Sccuts of America 343-37 14 $ 2,879.65] TARGET CREATIVE IVIN200 0 Bay Scculs of America C343. $2879.65
GROUP, INC 20-10343 (L338) GROUP, INC 20-10343 (L338) 12620
151 N NOB HILL RD TARGET CREATIVE
PLANTA TION, FL33324 GROUP, INC
151 N NOBHILL RD
PLANTATION, FL33324-
F708

Reason: Amended Claim

 

 

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and
Approving Special Ne veing and Confidensialip Procedures, and (TT) Granting Related Retief [Docket No. 274].

* Indicates claim contains unliquidated andor undetermined amounts

Page 3 of 4
Case 20-10343-LSS Doc 2323-2 Filed 03/05/21 Page 5of5

First Omnibus Objection (Non-Substantive)

 

 

Schedule 2 - Amended and Superseded Claims
AMENDED CLAIM TO BE DISALLOWED SURVIVING CLAIM
DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM # CLAIM AMOUNT
13, WILLIAM W STARK JR 11/03/20 Bay Scculs of America 343-1910 Undetermined*] WILLIAM W STARK JR 1104/20 Boy Sccuis of America 343-2184 Undetermined*

G0 BOY SCOUTS OF

AMERICA

20-10343 (L335)

ATTN: CHASE KOONTZ
1325 W WALNUT HILL

LN

IRVING, TX 75015

Reason: Amended Claim

GO BOY SCOLITS OF
AMERICA

ATTN: CHASE KOONTZ
1325 W WALNUT HILL
LN

IRVING, TX 75015

20- 10343 (L353)

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and

Approving Special No teing and Confidentialin Procedures, and (TIT)

* Indicates claim contains unliquidated andor undetermined amounts

Granting Related Retief [Docket No. 274].

Page 4 of 4
